DISMISS; and Opinion Filed August 8, 2019.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-00681-CR
                                     No. 05-19-00682-CR
                                     No. 05-19-00683-CR
                                     No. 05-19-00684-CR
                         JESSICA MARIE CAMPBELL, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
      Trial Court Cause No. F18-25562-U, F18-25478-U, F18-25480-U & F18-59578-U

                            MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Nowell
                                  Opinion by Justice Bridges
       Jessica Marie Campbell appeals her convictions for possession of less than one gram of

methamphetamine, two offenses of theft of property valued at less than $2500 with two prior

convictions, and possession of less than one gram of heroin. In each case, appellant entered into

a plea bargain agreement in which she agreed to plead guilty and waive her right to appeal in

exchange for the State’s recommendation of 3 years deferred adjudication and a $500 fine,

probated. The reporter’s record shows the trial court admonished appellant about her decision to

plead guilty under plea bargain agreements with the State and informed her that if she pleaded

guilty and the trial court followed the recommendations as to punishment, appellant would waive
her right to appeal. Appellant stated she understood. The trial court certified that each of these

cases was a plea-bargain case and appellant had no right of appeal.

       A defendant in a criminal case has the right of appeal as set out in the code of criminal

procedure and the rules of appellate procedure. See TEX. CODE CRIM. PROC. ANN. art. 44.02); TEX.

R. APP. P. 25.2(a)(2). In a plea-bargain case—“a case in which a defendant’s plea was guilty or

nolo contendere and the punishment did not exceed the punishment recommended by the

prosecutor and agreed to by the defendant,” a defendant may appeal only “those matters that were

raised by written motion filed and ruled on before trial,” or “after getting the trial court’s

permission to appeal.” See TEX. R. APP. P. 25.2(a)(2). When an appellant waives her right to appeal

as part of her plea bargain agreement with the State, a subsequent notice of appeal filed by her fails

to “initiate the appellate process,” thereby depriving this Court of jurisdiction over the appeal.

Lundgren v. State, 434 S.W.3d 594, 599, 600 (Tex. Crim. App. 2014).

       Here, the record shows appellant expressly waived her right to appeal in exchange for the

State’s recommendation of 3 years deferred adjudication and a $500 probated fine, but the record

does not show that appellant filed any pretrial motions or received the trial court’s permission to

appeal. Under these circumstances, we conclude appellant waived her right to appeal in each case.

       We dismiss these appeals.




                                                    /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)

190681F.U05



                                                 –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 JESSICA MARIE CAMPBELL, Appellant                 On Appeal from the 291st Judicial District
                                                   Court, Dallas County, Texas
 No. 05-19-00681-CR        V.                      Trial Court Cause No. F18-25562-U.
                                                   Opinion delivered by Justice Bridges.
 THE STATE OF TEXAS, Appellee                      Justices Brown and Nowell participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 8th day of August, 2019.




                                             –3–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 JESSICA MARIE CAMPBELL, Appellant                 On Appeal from the 291st Judicial District
                                                   Court, Dallas County, Texas
 No. 05-19-00682-CR        V.                      Trial Court Cause No. F18-25478-U.
                                                   Opinion delivered by Justice Bridges.
 THE STATE OF TEXAS, Appellee                      Justices Brown and Nowell participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 8th day of August, 2019.




                                             –4–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 JESSICA MARIE CAMPBELL, Appellant                 On Appeal from the 291st Judicial District
                                                   Court, Dallas County, Texas
 No. 05-19-00683-CR        V.                      Trial Court Cause No. F18-25480-U.
                                                   Opinion delivered by Justice Bridges.
 THE STATE OF TEXAS, Appellee                      Justices Brown and Nowell participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 8th day of August, 2019.




                                             –5–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 JESSICA MARIE CAMPBELL, Appellant                 On Appeal from the 291st Judicial District
                                                   Court, Dallas County, Texas
 No. 05-19-00684-CR        V.                      Trial Court Cause No. F18-59578-U.
                                                   Opinion delivered by Justice Bridges.
 THE STATE OF TEXAS, Appellee                      Justices Brown and Nowell participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 8th day of August, 2019.




                                             –6–